Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered on October 30, 1990, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, and sentencing him, as a second felony offender, to concurrent prison terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The trial court erred in precluding defendant from eliciting any testimony regarding Carmen Soto’s statements to him since the testimony was offered merely to suggest that defendant did not know the car was stolen (Richardson, Evidence §§203, 205 [Prince 10th ed]; People v Ricco, 56 NY2d 320). However, the error was harmless since the substance of such statements was in any event presented to the jury, and the evidence of defendant’s guilt was overwhelming (People v Valentin, 130 AD2d 529). Concur—Murphy, P. J., Ellerin, Kupferman, Ross and Rubin, JJ.